DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted December 22, 2020, has been received.  The amendment of claims 1 and 9; and addition of new claims 11- 12, is acknowledged.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid ejecting apparatus having a carriage, a liquid ejecting head, a liquid supply coupling portion, a fixation member, and a carriage cover.
The cited art, U.S. Patent Pub. 2004/0183857 (“Ishizuka”), discloses a similar liquid ejecting apparatus also having a carriage, a liquid ejecting head, a liquid supply coupling portion, a fixation member, and a carriage cover. In particular, a carriage (carriage 11); a liquid ejecting head that is mounted on the carriage and ejects a liquid (printhead 12); a liquid supply coupling portion that is mounted on the carriage and is detachably coupled to the liquid ejecting head so as to supply the liquid to the liquid ejecting head (liquid supply 4); a fixation member configured to be located at a fixation position where the liquid supply coupling portion is coupled to the liquid ejecting head and fixed to the carriage, and at a release position where the fixation is released (lever 13); and a carriage cover provided to the carriage, the carriage cover being located at a closed position when the liquid ejecting head ejects the liquid, and covering an upper part of the carriage at the closed position (cover door B, Fig. 1), wherein the carriage cover includes a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICA S LIN/Primary Examiner, Art Unit 2853